Appeal by an employer and insurance carrier from a decision and an award of death benefits to claimant made by the Workmen’s Compensation Board. The award is contested on jurisdictional grounds. Deceased, a staff cameraman, in the employ of the employer-appellant, met with a fatal accident in Maryland while returning from a tour of duty at Annapolis to his station in Washington, D. C. The evidence amply sustains the finding that, at the time of his death, deceased’s employment was located in New York City. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.